72 Cal. Rptr. 3d 621 (2008)
177 P.3d 230
PEOPLE
v.
ROBINSON (Paul Eugene).
No. S158528.
Supreme Court of California.
February 12, 2008.
Petition for review granted (criminal case).
The petition for review is granted. The issues to be briefed and argued are limited to the following issues and any issues fairly subsumed within them:
1) Does the issuance of a "John Doe" complaint and arrest warrant timely commence a criminal action and thereby satisfy the statute of limitations?
2) Does an unknown suspect's DNA profile satisfy the "particularity" requirement for an arrest warrant?
3) What remedy is there, if any, for the unlawful collection of genetic material under the DNA and Forensic Identification Data Base and Data Bank Act of 1998 (Pen.Code, section 295 et seq.)? Briefing on the following issue is deferred pending consideration and disposition of a related issue in People v. Nelson, S147051: Is the methodology for assessing the statistical significance of a "cold hit" from a DNA database a novel scientific question requiring proof of general scientific acceptance under People v. Kelly (1976) 17 Cal. 3d 24[, 130 Cal. Rptr. 144, 549 P.2d 1240]?
GEORGE, C.J., and KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.